DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/17/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument at page 7 of applicant’s remarks regarding portions of the instant specification of which applicant alleges that the cited references do not disclose, applicant is reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145 (VI).
In response to Applicant’s argument that the combination of Golovchenko and Krishnan does not teach or suggest “wherein the biological sample guider guides the biological sample to the nanopore by Benard convection on the solvent in the first chamber ... and ... a high temperature part of the Benard convection is 42°C or less.” the Examiner disagrees. 
While Krishnan discloses in paragraph 15 that in one embodiment of the invention, the temperature of the bottom of the convection cell (high temperature part) is between 50-150°C, both the apparatus and method of Krishnan cannot be limited to a single embodiment. Furthermore, Krishnan discloses in at least paragraph 84, that a heat source is used to generate heat in a controllable manner so that the heat output may be regulated; see also paragraphs 11, 16 and 19. 
Since claims 16 and 28 are not limited to a specific biological sample and/or biological protocol, it would be necessary and thus obvious to one of ordinary skill in the art to look to the intended use of the device (biological sample analyzer) to optimize the temperature provided by the heat source. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to regulate the heat source such that it provides a temperature of 42°C or less in the bottom of the convection cell in order to maintain a temperature differential of at least 

Furthermore, as to the apparatus of claim 16, the device disclosed by the combination of Golovchenko and Krishnan is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Golovchenko and Krishnan is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 84 of Krishnan. Therefore, the examiner maintains that the combination of Golovchenko and Krishnan teaches the invention of both claims 16 and 28.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
As to the arguments regarding newly added claims 29 and 30, a rejection addressing claims 29 and 30 follow below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Golovchenko et al. (hereinafter Golovchenko) US 2015/0060276 in view of Krishnan et al. (hereinafter Krishnan) US 2005/0074782.
Regarding claim 16, Golovchenko discloses biological sample analyzer using a nanopore, comprising: a first chamber (cis reservoir, 16) that stores a solvent as discussed in paragraphs 47, 49 and 122; a baseboard [14] including the nanopore [12] through which a biological sample passes; a second chamber (trans reservoir, 19) that is disposed at a position adjacent to the first chamber via the baseboard, and stores the solvent; a biological sample guider [20, 22 and 26] that described by the ionic current blockage (the ionic current drop magnitude) and event duration (the corresponding duration of ionic current drop) as discussed in at least paragraph 8. This ionic current blockage and event time duration corresponds to the frequency of the DNA molecule translocation (i.e. passing through the nanopore). The frequency was recorded as a single-attempt event or a multiple-attempt event as discussed in at least paragraphs 128-129 and shown in Figs. 12A-12D.
 Golovchenko does not disclose wherein the biological sample guider guides the biological sample to the nanopore by Benard convection on the solvent in the first chamber. 
Krishnan discloses methods and systems for running biological reactions and assays, in a Rayleigh-Benard convection cell as discussed in the abstract and paragraphs 7-8, 111 and 136-137. Krishnan also discloses wherein the biological sample can be mixed by reversing the flow direction of the mixture over a relatively short distance in the channel or wherein the biological sample is moved against or over physical obstacles. For example, the mixture can be either “crashed” back against merge point of the Y-channel or simply moved over deliberate imperfections in the channel (i.e., “roller coaster” mixing) as discussed in at least paragraphs 193-199. 

As to “a high temperature part of the Benard convection is 42°C or less”, while Krishnan discloses in paragraph 15 that in one embodiment of the invention, the temperature of the bottom of the convection cell (high temperature part) is between 50-150°C, the apparatus of Krishnan cannot be limited to a single embodiment. Furthermore, Krishnan discloses in at least paragraph 84, that a heat source is used to generate heat in a controllable manner so that the heat output may be regulated; see also paragraphs 11, 16 and 19. 
Since claim 16 is not limited to a specific biological sample and/or biological protocol, it would be necessary and thus obvious to one of ordinary skill in the art to look to the intended use of the device (biological sample analyzer) to optimize the temperature provided by the heat source. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to regulate the heat source such that it provides a temperature of 42°C or less in the bottom of the convection cell in order to maintain a temperature differential of at least 10°C between the bottom and top of the convection cell (see paragraphs 15-16 and 19 of Krishnan) and avoid undesirable temperature gradients that could result in low testing efficiency.
Furthermore, the device disclosed by the combination of Golovchenko and Krishnan is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Golovchenko and Krishnan is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 84 of Krishnan.

Regarding claim 17, Golovchenko discloses a controller (patch clamp amplifier) that controls guidance of the biological sample to the nanopore by the Benard convection based on a detected result by the detector as discussed in paragraph 51.
Regarding claim 19, Golovchenko does not disclose a heater that creates temperature difference on an upper portion of the first chamber and a lower portion of the first chamber.
 Krishnan discloses a heater that creates temperature difference on an upper portion of the first chamber and a lower portion of the first chamber as discussed in paragraph 11.
It would have been obvious to one of ordinary skill in the art at to modify Golovchenko with a heater as taught by Krishnan in order to maintain a temperature differential of at least 10°C between the bottom and top of the convection cell (see paragraphs 15-16 and 19 of Krishnan) and avoid undesirable temperature gradients that could result in low testing efficiency.
Regarding claim 20, Golovchenko does not disclose a cooler that creates temperature difference on an upper portion of the first chamber and a lower portion of the first chamber.
Krishnan discloses a cooler that creates temperature difference on an upper portion of the first chamber and a lower portion of the first chamber as discussed in paragraphs 12-13.
It would have been obvious to one of ordinary skill in the art at to modify Golovchenko with a heater as taught by Krishnan in order to maintain a temperature differential of at least 10°C 
Regarding claim 21, Golovchenko does not disclose discloses wherein guidance of the biological sample to the nanopore by the Benard convection is controlled by the RaL expression.
Krishnan discloses wherein guidance of the biological sample to the nanopore by the Benard convection is controlled by the RaL expression as discussed in paragraphs 136-137. 
It is well known in the art that convection begins when the Rayleigh number is greater than 1708. Since natural convection exhibits a chaotic and multiplex flow state, it would have been obvious to one of ordinary skill to derive a Rayleigh number below 1708 and greater than 5 in order to achieve a laminar flow and avoid undesirable temperature gradients that could result in low testing efficiency and specificity.
Furthermore, controlling the Benard convection depends on the intended use of the apparatus. It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
Regarding claim 22, Golovchenko in view of Krishnan does not explicitly disclose wherein the controller controls a timing at which the biological sample is guided to the nanopore by the Bernard convection, based on the detected result of the detector.
It is well known in the art that convection exhibits a chaotic and multiplex flow state, it would have been obvious to one of ordinary skill to control the residence time of the biological 
Furthermore, controlling the Benard convection depends on the intended use of the apparatus. Therefore, the device disclosed by Golovchenko in view of Krishnan is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Golovchenko in view of Krishnan is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, is to be noted that apparatus claims cover what a device is, not what a device does (e.g. controlling the time at which the biological sample is guided to the nanopore by the Benard convection, based on the detected result of the detector) or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 23, Golovchenko in view of Krishnan does not explicitly disclose wherein the biological sample is guided to the nanopore by the Bernard convection in a case wherein the pass-through frequency is equal to or less than a predetermined value.
However, it is well known in the art that convection exhibits a chaotic and multiplex flow state therefore, it would have been obvious to one of ordinary skill to control the pass-through frequency of the biological sample in order to achieve a laminar flow and avoid undesirable temperature gradients that could result in low testing efficiency and specificity.
Furthermore, controlling the Benard convection depends on the intended use of the apparatus. Therefore, the device disclosed by Golovchenko in view of Krishnan is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device 
Additionally, is to be noted that apparatus claims cover what a device is, not what a device does (e.g. wherein the biological sample is guided to the nanopore by the Benard convection in a case where the pass-through frequency is equal to or less than a predetermined value) or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 24, Golovchenko does not disclose an outer periphery of an inner bottom surface of the second chamber is rounded.
Krishnan discloses wherein an outer periphery of an inner bottom surface of the second chamber is rounded as discussed in paragraph 92.
It would have been obvious to one of ordinary skill in the art at to modify Golovchenko with a Rayleigh-Benard convection cell as taught by Krishnan in order to provide a simple and inexpensive system for processing a variety of reaction types and reaction volumes requiring temperature cycling (e.g., PCR).
In the alternative, it would have been an obvious matter of design choice to change the shape of inner bottom surface of the second chamber to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding claim 25, Golovchenko in view of Krishnan does not explicitly disclose wherein a melting point of the solvent is less than 0°C.
However, it would have been obvious to one having ordinary skill in the art to use a solvent with a melting point of less than 0°C, since it has been held to be within the general skill of a 
Regarding claim 26, Golovchenko does not disclose a first temperature sensor (thermometer) that measures a temperature of an upper portion of the first chamber.
Krishnan discloses a first temperature sensor (thermometer) that measures a temperature of an upper portion of the first chamber as discussed in paragraphs 11, 189 and 196.
It would have been obvious to one of ordinary skill in the art at to modify Golovchenko with a first temperature sensor (thermometer) as taught by Krishnan to regulate the heat source such that it provides a temperature of 42°C or less in the bottom of the convection cell in order to maintain a temperature differential of at least 10°C between the bottom and top of the convection cell (see paragraphs 15-16 and 19 of Krishnan) and avoid undesirable temperature gradients that could result in low testing efficiency.
Regarding claim 27, Golovchenko does not disclose a second temperature sensor (thermometer) that measures a temperature of a lower portion of the first chamber.
Krishnan discloses a second temperature sensor (thermometer) that measures a temperature of a lower portion of the first chamber as discussed in paragraphs 11, 189 and 196.
It would have been obvious to one of ordinary skill in the art at to modify Golovchenko with a second temperature sensor (thermometer) as taught by Krishnan to regulate the heat source such that it provides a temperature of 42°C or less in the bottom of the convection cell in order to maintain a temperature differential of at least 10°C between the bottom and top of the convection cell (see paragraphs 15-16 and 19 of Krishnan) and avoid undesirable temperature gradients that could result in low testing efficiency.
claim 28, Golovchenko discloses a biological sample analysis method using a nanopore comprising: a step of guiding a biological sample from a first chamber in which a solvent is stored, to a second chamber which is disposed at a position at which the biological sample passes through the nanopore through which the biological sample can pass and which is adjacent to the first chamber, and in which the solvent is stored as discussed in paragraphs 47-51; and a step of detecting the biological sample passing through the nanopore as discussed in paragraphs 50-51. Golovchenko also discloses a detection technique where the flow of ionic current through the nanopore is measured. Here the external circuit can include a suitable current monitor (detector) as discussed in paragraph 51. Each measured drop in ionic current through the nanopore corresponds to a DNA translocation event, described by the ionic current blockage (the ionic current drop magnitude) and event duration (the corresponding duration of ionic current drop) as discussed in at least paragraph 8. This ionic current blockage and event time duration corresponds to the frequency of the DNA molecule translocation (passing through the nanopore). The frequency was recorded as a single-attempt event or a multiple-attempt event as discussed in at least paragraphs 128-129 and shown in Figs. 12A-12D.
Golovchenko does not disclose wherein the biological sample guider guides the biological sample to the nanopore by Benard convection on the solvent in the first chamber. 
Krishnan discloses methods and systems for running biological reactions and assays, in a Rayleigh-Benard convection cell as discussed in the abstract and paragraphs 7-8, 111 and 136-137. Krishnan also discloses a step of mixing wherein the biological sample can be mixed by reversing the flow direction of the mixture over a relatively short distance in the channel or wherein the biological sample is moved against or over physical obstacles. For example, the mixture can be either “crashed” back against merge point of the Y-channel or simply moved over deliberate 
It would have been obvious to one of ordinary skill in the art to modify Golovchenko with a Rayleigh-Benard convection cell as taught by Krishnan in order to provide a simple and inexpensive method for processing a variety of reaction types and reaction volumes requiring temperature cycling (e.g., PCR). 
As to “a high temperature part of the Benard convection is 42°C or less”, while Krishnan discloses in paragraph 15 that in one embodiment of the invention, the temperature of the bottom of the convection cell (high temperature part) is between 50-150°C, the apparatus of Krishnan cannot be limited to a single embodiment. Furthermore, Krishnan discloses in at least paragraph 84, that a heat source is used to generate heat in a controllable manner so that the heat output may be regulated; see also paragraphs 11, 16 and 19. 
Since claim 28 is not limited a specific biological sample and/or biological protocol, it would be necessary and thus obvious to one of ordinary skill in the art to look to the intended application of the analysis (biological sample analysis) to optimize the temperature provided by the heat source. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to regulate the heat source such that it provides a temperature of 42°C or less in the bottom of the convection cell in order to maintain a temperature differential of at least 10°C between the bottom and top of the convection cell (see paragraphs 15-16 and 19 of Krishnan) and avoid undesirable temperature gradients that could result in low testing efficiency.
Regarding claim 29, Golovchenko discloses wherein the biological sample guider includes first and second electrodes [22 and 20] as discussed in at least paragraph 47, the first electrode [22] being disposed in the first chamber (trans liquid reservoir; paragraphs 47-50) adjacent to an inflow 
Golovchenko does not disclose that the second electrode is at a positioned directly across from the nanopore. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the second electrode directly across from the nanopore, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 30, Golovchenko discloses wherein the biological sample is guided from the first chamber to the second chamber (trans liquid reservoir and cis liquid reservoir; paragraphs 47-50) by a biological sample guider that includes first and second electrodes [22 and 20] as discussed in at least paragraph 47, the first electrode [22] being disposed in the first chamber (trans liquid reservoir; paragraphs 47-50) adjacent to an inflow path (tube 33; paragraph 48) of the first chamber as shown in Fig. 1, and the second electrode [20] being disposed in the second chamber(cis liquid reservoir; paragraphs 47-50). 
Golovchenko does not disclose that the second electrode is at a positioned directly across from the nanopore. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the second electrode directly across from the nanopore, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LYDIA EDWARDS/Examiner, Art Unit 1796